Case 1:19-cr-00064-KD-N Document 34 Filed 03/19/21 Page 1 of 1         PageID #: 102



               IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

  UNITED STATES OF AMERICA                 :

  vs.                                      : CRIMINAL NO.: 19-00064-KD

  AARON RUDOLPH                            :


                         ACCEPTANCE OF GUILTY PLEA
                         AND ADJUDICATION OF GUILT


           Pursuant to the Report and Recommendation of the United States

  Magistrate Judge (Doc. 33) and without any objection having been filed by the

  parties, Defendant Aaron Rudolph’s plea of guilty to Counts One and Four of the

  Indictment is now accepted, and Defendant is adjudged guilty of such offense.

           The sentencing hearing is scheduled for May 28, 2021, at 9:00 a.m. in

  Courtroom 4B of the United States Courthouse, 155 St. Joseph St., Mobile, Alabama

  36602.

           The United States Marshal is directed to produce Defendant Rudolph for

  the sentencing hearing.

           DONE and ORDERED this the 19th day of March 2021.


                                    s/ Kristi K. DuBose
                                    KRISTI K. DuBOSE
                                    UNITED STATES DISTRICT JUDGE
